Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lynn Morreale on September 2, 2021.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) One or more sized carbon fibers, said sized carbon fibers being in continuous or discontinuous forms, said one or more sized carbon fibers having a polymeric coating comprising amorphous polyetherketoneketone and optionally comprising stabilizers, pigments, processing aids, and/or fillers, said polymeric coating having a thickness of at least about 1 micron and covering a surface of one or more carbon fibers, said polymeric coating comprising at least about 0.01 percent by weight of the sized fiber, 
	wherein the amorphous polyetherketoneketone is comprised of repeating units represented by formulas I and II:
	-A-C(=O)-B-C(=O)-			I
	-A-C(=O)-D-C(=O)-			II
an isomer ratio of formula I:formula II (T:1) ranges from 55:45 to about 65:35.

Claim 2 is amended as follows:
2.	(Currently Amended) The sized carbon fiber of claim 1, wherein said polymeric coating has a thickness of at least about 50 microns.

Claim 3 is amended as follows:
3.	(Currently Amended) The sized carbon fiber of claim 1, wherein said polymeric coating comprises at least about 10 percent by weight of the sized fiber.

 Claim 8 is cancelled as follows:
8.	(Cancelled).

Claim 11 is amended as follows:
11.	(Currently Amended) A monofilament comprising one or more sized carbon fibers, said sized carbon fibers comprising one or more fibers having a polymeric coating comprising amorphous polyetherketoneketone and optionally comprising stabilizers, pigments, processing aids, and/or fillers, said coating having a thickness of at least about 1 micron and surrounding said one or more fibers, said coating comprising at least about 0.01 percent by weight of the sized fibers, 

	-A-C(=O)-B-C(=O)-			I
	-A-C(=O)-D-C(=O)-			II
wherein A is a p,p’-Ph-O-Ph- group, Ph is a phenylene radical, B is p-phenylene, and D is m-phenylene and [[the]] an isomer ratio of formula I:formula II (T:1) ranges from 55:45 to about 65:35.

3.	These claims are renumbered as follows:
Claims 1-7 remain as “Claims 1-7”. 
Claim 9 becomes Claim 8, which depends on claim 1; reads as “A fiber-reinforced composite comprising one or more sized carbon fibers of claim 1.”
Claim 10 becomes Claim 9, which depends on claim 8; reads as “An article comprising the fiber-reinforced composite of claim 8”.  
Claim 11 becomes Claim 10.
Claim 12 becomes Claim 11, which depends on claim 10; reads as “The monofilament of claim 10”. 
Claim 13 becomes Claim 12, which depends on claim 10; reads as “The monofilament of claim 10”.
Claim 14 becomes Claim 13, which depends on claim 10; reads as “The monofilament of claim 10”.
Claim 15 becomes Claim 14, which depends on claim 10; reads as “A reinforced polymer comprising a polymer matrix and one or more monofilaments of claim 10”. 

Claim 17 becomes Claim 16, which depends on claim 14; reads as “The reinforced polymer matrix of claim 14”.
Claim 18 becomes Claim 17, which depends on claim 10; reads as “A yarn, thread, strand, woven fabric or non-woven fabric comprising one or more of said monofilaments of claim 10”.

Reasons for Allowance
4.	The claim objection set forth in Paragraph 2 of the previous Office action mailed 04/28/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 5 and 15-16 to correct their informalities. 
	See Claim Amendment filed 08/26/2021.
5.	The 112, 2nd paragraph rejection set forth in Paragraph 3 of the prior Office action mailed 04/28/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 5, 16 and 18 to provide the same with clarity, and cancelled claim 8.
	See Claim Amendment filed 08/26/2021.
	See also Examiner’s Amendment dated 09/02/2021.
6.	The obviousness type double patenting rejections based on the claims of US Patent 10,030,333; US Patent 9,657,437; US Patent 10,443,189; and US Patent 8,829,108 set forth in Paragraphs 4-7 of the previous Office action mailed 04/28/2021 are no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 08/26/2021.
1). 
8.	None of these references cited individually or in combination teaches or would have suggested the claimed one or more sized carbon fibers, said sized carbon fibers being in continuous or discontinuous forms, said one or more sized carbon fibers having a polymeric coating comprising amorphous polyetherketoneketone and optionally comprising stabilizers, pigments, processing aids, and/or fillers, said polymeric coating having a thickness of at least about 1 micron and covering a surface of one or more carbon fibers, said polymeric coating comprising at least about 0.01 percent by weight of the sized fiber, wherein the amorphous polyetherketoneketone is comprised of repeating units represented by formulas I and II:
	-A-C(=O)-B-C(=O)-			I
	-A-C(=O)-D-C(=O)-			II
wherein A is a p,p’-Ph-O-Ph- group, Ph is a phenylene radical, B is p-phenylene, and D is m-phenylene and an isomer ratio of formula I:formula II (T:1) ranges from 55:45 to about 65:35.
	Specifically, Edelman et al. disclose sized carbon fibers (see, for example, abstract).  However, the carbon fibers of Edelman et al. are sized with a sizing agent comprising polyisocyanate (see, for example, abstract), not the claimed specific polymeric coating comprising amorphous polyetherketoneketone and optionally comprising stabilizers, pigments, processing aids, and/or fillers, said polymeric coating having a thickness of at least about 1 micron and covering a surface of one or more carbon fibers, said polymeric coating comprising at least about 0.01 percent by weight of the sized fiber, wherein the amorphous polyetherketoneketone is comprised of repeating units represented by formulas I and II:

	-A-C(=O)-D-C(=O)-			II
wherein A is a p,p’-Ph-O-Ph- group, Ph is a phenylene radical, B is p-phenylene, and D is m-phenylene and an isomer ratio of formula I:formula II (T:1) ranges from 55:45 to about 65:35.  
	Moss et al. do not remedy the deficiencies of Edelman et al.   While Moss et al. do disclose the use of amorphous polyetherketoneketone resin films having a thickness of 2.5-250 µm, wherein the amorphous polyetherketoneketone is comprised of repeating units represented by formulas I and II:
	-A-C(=O)-B-C(=O)-			I
	-A-C(=O)-D-C(=O)-			II
wherein A is a p,p’-Ph-O-Ph- group, Ph is a phenylene radical, B is p-phenylene, and D is m-phenylene and a ratio of formula I:formula II ranges from 80:2- to 25:85 (Col. 1, line 5-Col. 2, line 40), there is no mention of employing such films to cover or surround the surfaces of one or more carbon fibers as required by the claims of the present application.  They also do not mention polymeric coating comprising at least about 0.01 percent by weight of sized fiber as required by the present claims.  Thus, Moss et al. alone or in combination with Edelman et al. would have suggested the claimed specific sized carbon fibers. 
Accordingly, claims 1-7 and 9-18 are deemed allowable over the prior art references of record.	

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/06/2019.